Case 1:20-cv-23755-RNS Document 4 Entered on FLSD Docket 09/17/2020 Page 1 of 2




                               United States District Court
                                         for the
                               Southern District of Florida

 Juan Candelaria, Plaintiff,                 )
                                             )
 v.                                          )
                                               Civil Action No. 20-23755-Civ-Scola
                                             )
 St. Juda Medical Equipment Corp             )
 and others, Defendants.                     )
               SEALED Order Striking Complaint and Closing Case
        In this putative qui tam action under the False Claims Act, Plaintiff Juan
 Candelaria, proceeding pro se, complains the Defendants submitted false
 claims for payment of $23,533.55, using Candelaria’s Medicare card number,
 to federal healthcare programs. (Compl., ECF No. 1, 1–2, 5.) In addition to his
 central claims under the False Claims Act, Candelaria also identifies counts for
 “medical identity theft,” for “failure to comply with established procedure,” and
 “under the HIPAA.” (Id. at 14, 15, 17.) 1 After review, the Court finds it lacks
 jurisdiction over Candelaria’s qui tam claims. The Court also finds Candelaria
 has not alleged any alternative basis for the Court’s jurisdiction. Additionally,
 Candelaria has failed to submit either the necessary filing fee or a motion to
 proceed in forma pauperis. Accordingly, the Court strikes Candelaria’s
 complaint (ECF No. 1) and closes this case.
        First, the Court lacks jurisdiction over qui tam claims based on the FCA
 that are brought on a pro se basis. Deutsche Bank Nat. Tr. Co. v. Holyfield, 309
 Fed. Appx. 331, 333 (11th Cir. 2009). Second, the Court can discern no other
 federal claim from Candelaria’s complaint that would otherwise confer
 jurisdiction. Third, to the extent Candelaria has attempted to allege any state-
 law claims, he does not allege any jurisdictional basis for those claims to
 proceed in this Court. Accordingly, the Court finds Candelaria has failed to
 establish the Court’s jurisdiction to hear his claims.
        Further, Candelaria has not either (1) submitted the required filing fee or
 (2) an application to proceed in forma pauperis. He can cannot proceed with his
 case until he does one of those two things.
        Lastly, Candelaria’s case was filed under seal under the pretense that it
 was a qui tam case. Because the Court finds Candelaria cannot proceed on this
 basis, it will direct the Clerk to unseal this case unless Candelaria can

 1Candelaria also mentions “common law theories of breach of contract, payment by mistake,
 unjust enrichment, and fraud” but does not appear to state any claims on these bases. (Id. at
 19.)
Case 1:20-cv-23755-RNS Document 4 Entered on FLSD Docket 09/17/2020 Page 2 of 2




 establish, on or before October 8, 2020, some other reason why it should
 remain under seal.
         Because the Court does not have jurisdiction over Candelaria’s qui tam
 claims and because no other basis for jurisdiction is discernable from his
 complaint, the Court strikes his complaint and administratively closes this
 case. If Candelaria believes he can establish the Court’s jurisdiction, he may
 file a motion to reopen this case, attaching to his motion a proposed amended
 complaint for the Court’s review. Candelaria must also submit the required
 filing fee or a viable application to proceed in forma pauperis before the Court
 will consider his motion to reopen this case. Candelaria must file his motion to
 reopen and either submit his filing fee, or an application to proceed without it,
 on or before October 8, 2020. If Candelaria fails to comply with this order,
 the Court will dismiss his case, albeit without prejudice.
        The Clerk is, therefore, instructed to close this case. Any other pending
 motions are denied as moot. The Clerk is also instructed to provide a copy of
 this order to Candelaria by mailing it to the address listed below.
        Done and ordered, at Miami, Florida, on September 17, 2020.

                                            ______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge

 Copy via U.S. mail to:
 Juan Candelaria
 145 East 39th Street
 POD 39 Room 504
 New York, NY 10016
